Title: From Benjamin Franklin to William Vassall, 29 May 1746
From: Franklin, Benjamin
To: Vassall, William


Sir
Philada. May 29. 1746
I have your Favour of the 19th Instant, with some Queries relating to the Small Pox; in Answer to which I am to acquaint you, That by the best Informations I have been able to procure, and which I believe are pretty near the Truth, between 150 and 160 Persons (mostly Children, the Small Pox having gone thro’ this Place twice within these 15 Years) have been inoculated since the 10th of April last, when the Distemper began to spread here; of which Number one only died, a Child of two Years old, who expired the third Day after the Operation, no Signs of the Small Pox appearing, and therefore its Death is not ascribed to that Distemper, but to another Disorder it laboured under when inoculated; the Operation being perform’d at the earnest Request of the Father, contrary to the Judgment of the Physician. Of the Rest who recovered or are on the Recovery, none have had so much as one dangerous Symptom. And yet perhaps all this Success will not serve to establish an Opinion of Great Advantage in the Practice of Inoculation, when it is known that at this Season the Small Pox have been of so benign a kind, in the common Way of Infection, that only five Persons of all Ages have died out of 160 or 170 who have had the Distemper without Inoculation; of which 5, one was a weak rickety Child; another a young Maid labouring under a violent Disorder incident to the Sex; and of the other three, tho’ I know not the Circumstances, yet since no Choice was made of Subjects, nor Preparation of Bodies generally used, we may suppose that sundry Accidents might possibly concur with the Distemper to carry them off. Especially if it be true as I have heard, that 171 Persons have this Spring had the Small Pox at Brunswick in the Jersies in the Common Way and all recovered, not one dying in the whole Town. Our Physicians however agree, that those who have taken the Infection in the Common Way here, have not generally had the Distemper so light as those that were inoculated. I could give you their Reasonings on the Subject, but as you principally require Facts, and Hypotheses however ingenious have a deal of Uncertainty in them, I forbear. The principal Advantages I see in Inoculation, are, that it gives an Opportunity of laying hold of a favourable Season (as the present seems to be) to go thro’ the Distemper; when otherwise a Person might not be taken down till it becomes generally more malignant, And that, the Time being fix’d for the Operation, you can prepare the Body by Temperance and a little Physic, where such Precautions may be of use. As to your going to New York to be inoculated, perhaps such a Journey is not quite necessary; since, as has been try’d here with Success, a dry Scab or two will communicate the Distemper by Inoculation, as well as fresh Matter taken from a Pustule and kept warm till apply’d to the Incision. And such might be sent you per Post from hence, cork’d up tight in a small Phial. You can hardly doubt of their taking Effect, since you seem to apprehend there might be Danger from my Letter, if it should have been near an infected Room. And I have somewhere read, that the Chinese actually preserve Scabs taken from a healthy Person for the Purpose, tho’ their Manner of Inoculation is different from ours. The Esteem I contracted for you in the short Acquaintance we had in Boston, will always render every Service in my Power to do you, a Pleasure, to, Sir, Your most humble Servant
B Franklin

Please to favour me with a Character of Treatise of Morality propos’d to be publish’d in Boston by Aristocles.

 
Addressed: To  Wm. Vassal Esqr  Boston  Free B Franklin
Endorsed: From Benj. Franklin Phila. May 29th. 1746
